PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DOWA ELECTRONICS MATERIALS CO., LTD.
Application No. 15/724,378
Filed: 4 Oct 2017
For: FINE SILVER PARTICLE DISPERSION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on applicant’s petition entitled “PETITION UNDER 37 C.F.R. 
§ 1.183,” filed December 16, 2021, requesting waiver of the prior art requirement in 37 CFR 1.321(d).  

The petition fee of $420 pursuant to 37 CFR 1.17(f) for the petition under 37 CFR 1.183 was received on December 16, 2021.

For the reasons set forth below, the petition under 37 CFR 1.183 is GRANTED.


RELEVANT STATUTE AND REGULATIONS

  35 U.S.C. 102 provides, in pertinent part:

	(a) NOVELTY; PRIOR ART. – A person shall be entitled to a patent unless – 
****
		(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
	(b) EXCEPTIONS.—Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.

****

(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
 	
****
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.


	(c) COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.—Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—

(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.


37 CFR 1.104(c)(4)(ii) provides:

Subject matter which would otherwise qualify as prior art under 35 U.S.C.102(a)(2) and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C.102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:

(A) The applicant or patent owner provides a statement to the effect  that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and

(B) The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:

(1)    Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;

(2)    Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;

(3)    Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION

In the petition under 37 CFR 1.183 filed on December 16, 2021, applicant requests waiver of the prior art requirement in 37 CFR 1.321(d) in order for the concurrently filed terminal disclaimer based on a joint research agreement that listed a non-prior art reference to be entered. A previously filed terminal disclaimer was filed on November 20, 2020 and was disapproved on November 4, 2021.
 
To support the request for waiver of the prior art requirement in the rule, applicant asserts the following on pages 4-5 of the December 16, 2021 petition under 37 CFR 1.183: 

	In a September 19, 2019 Office Action, the Examiner rejected claim 1 of the pending application for non-statutory double patenting over claim 1 of the reference application, Application No. 15/724, 392.  The Office Action indicates that a terminal disclaimer under 37 C.F.R. § 1.321(d) may be used to overcome the NDP rejection provided that the reference application claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

	The reference application was made pursuant to a joint research agreement with the Applicant of the pending application, and the joint research agreement was in effect on or before the effective filing date of the claimed invention of the pending application. However, the reference application is not prior art to the pending application since both the pending application and the reference application have the same effective filing date (October 4, 2017).

	The NDP rejection was maintained in a July 21, 2020 Final Rejection, and Applicant responded on November 20, 2020 by filing a terminal disclaimer under 37 C.F.R. § 1.321(d), filing a statement under 37 C.F.R. § 1.104(c)(4)(ii)(A), and amending the specification to identify the parties to the joint research agreement.

	The Office ultimately disapproved the November 20, 2020 terminal disclaimer because Applicant had not, at the time, filed a grantable petition under 37 C.F.R. § 1.183. In particular, and as discussed above, 37 C.F.R.  § 1.321(d) does not account for filing a terminal disclaimer in situations where (i) the subject and reference applications developed under a joint research agreement meet the statutory requirements to be deemed commonly owned pursuant to 35 U.S.C. 102(c), but (ii) the reference application does not qualify as prior art under 35 U.S.C. 102(a)(2). The NDP rejection has been maintained and is now the only remaining rejection in the pending application.

	The effect of this is that the Petitioner is now subject to the extraordinary and unjust situation where the Office’s NDP rejection cannot be overcome under the rules by filing a terminal disclaimer, and the application cannot proceed to issue. The situation is unjust at lest because the requirement in 37 C.F.R. § 1.321(d) that the reference application be prior art is not statutory, and results in the off and unintended consequences that an NDP rejection based on an application arising out of a joint research agreement can be overcome by filing a terminal disclaimer under 37 C.F.R. § 1.321(d) if the reference application is prior art, but the rejection cannot be overcome by filing such a terminal disclaimer if the reference does not qualify as prior art.


Accordingly, applicant contends that justice requires waiver of the non-statutory requirement in 37 CFR 1.321(d) that the reference application listed in the terminal disclaimer be disqualified as prior art in accordance with 37 CFR 1.104(c)(4)(ii) in order to allow the terminal disclaimer filed under 37 CFR 1.321(d)  be approved and given full effect.

Applicant’s instant petition under 37 CFR 1.183 has been fully considered.

A review of the record reveals that the terminal disclaimer based on a joint research agreement filed on December 16, 2021 meets all of the requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(4)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested). Applicant met the requirements to establish the existence of a joint research agreement in accordance with 37 CFR 1.104(c)(4)(ii) by:1
(1) Submitting a proper statement under 37 CFR 1.104(c)(4(ii)(A) on November 20, 2020; and 
(2) Amending the specification on November 20, 2020 to name the parties to the joint research agreement. No fee was required because the specification was amended before the mailing of a first Office Action after the filing of a Request for Continued Examination on November 20, 2020. 37 CFR 1.71(g)(2)(iv).

In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the reference listed in the December 16, 2021 terminal disclaimer be prior art that is disqualified as set forth in 37 CFR 1.104(c)(4)(ii) in order for applicant to be able to file the terminal disclaimer under this provision to obviate the nonstatutory double patenting based on this reference. Accordingly, the December 16, 2021 petition requesting waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the terminal disclaimer filed on December 16, 2021 be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii) is granted. 

CONCLUSION

1.    The December 16, 2021 petition under 37 CFR 1.183 is granted. 

2.    The December 16, 2021 terminal disclaimer will be forwarded to the paralegal staff for processing.

3.    Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 It is noted that applicant resubmitted another statement under 37 CFR 1.104(C)(4)(ii)(A) and amendment under 37 CFR 1.71(g) (to name the parties to the joint research agreement) on December 16, 2021.